


Exhibit 10.5


PORTIONS OF THIS EXHIBIT MARKED BY AN (***) HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.


Second Amended UltraDirect Services Schedule


THIS SECOND AMENDED ULTRADIRECT SERVICES SCHEDULE SUPERCEDES AND REPLACES THE
ULTRADIRECT SERVICES SCHEDULE BETWEEN PEGASUS AND ORBITZ WORLDWIDE, LLC DATED
AUGUST 8, 2007.


This Second Amended UltraDirect Services Schedule is attached to and a part of
the Master Services Agreement with the Effective Date of August 8, 2007, by and
between Pegasus Solutions, Inc. ("Pegasus") and Orbitz Worldwide, LLC
("Customer").


1. Definitions. All capitalized terms used in this Second Amended UltraDirect
Services Schedule but not defined herein shall have the meanings set forth
elsewhere in this Agreement. In addition, the following definitions shall apply
for purposes of this First Amended UltraDirect Services Schedule:


(a) Second Amended UltraDirect Services Schedule Effective Date means July 1,
2012


(b) Available means that (i) the Reservation Function transmits Reservations
Data materially in accordance with the terms of this First Amended UltraDirect
Services Schedule; and (ii) the Reservation Function is accessible from the
point at which the Pegasus data center local area network intersects with the
wide area networks over which Reservations Data are transmitted to the
Reservation Function pursuant to this First Amended UltraDirect Services
Schedule. It is the intent of both parties to work toward valid responses from
the central reservations systems represented. Pegasus' contribution will include
the Best Practices Certification initiative for CRS's.


(c) Customer's System means an electronic system operated by or on behalf of
Customer that displays and transmits Reservations Data.


(d) Downtime is the amount of time during which the Reservation Function is not
Available, subject to the provisions of subparagraph 8(c) of this First Amended
UltraDirect Services Schedule.


(e) Fees means those fees set forth in paragraphs 2, 3 and 4 of the UltraDirect
Pricing
Schedule to this Agreement.


(f) Geo Search means functionality allowing an accessor of Customer's System to
receive, in response to a query, a list of the lodging establishments whose
information appears in the Hotel Content Database that satisfy the following
criteria: (i) a location described as either a physical address or latitude and
longitude; and (ii) a radial distance in miles or kilometers from such location.


(g) Hotel Content Database means a digital database created and maintained by or
for Pegasus that contains lodging data and descriptive content (including text,
image and rich media), and any updates thereto made available to Customer by
Pegasus.


(h) Issue means a problem that causes a failure of, or degradation in, the
operation of the
Reservation Function or the Hotel Content Database


(i) Look to Book Ratio means the ratio of (i) the sum of Single Property
Availability Requests plus Multi-Property Availability Requests plus Rate Plan
Information Requests with respect to a particular time period, to (ii) Total
Reservations with respect to the same time period.


(j) Maintenance Window means the following hours, subject to change upon the
agreement of Pegasus and Customer: (i) 10:00 p.m. to midnight, Mountain Standard
Time (North America), on each Friday; and (ii) 9:00p.m. to midnight, Mountain
Standard Time (North America), on each Saturday.



1

--------------------------------------------------------------------------------




(k) Mapping means functionality allowing an accessor of Customer's System(s) to
(i) request and view a map image, and (ii) make subsequent requests to (1) zoom
in, (2) zoom out, (3) move up, (4) move down, (5) move right, or (6) move left
while viewing the response to a map request.


(I) Monitoring Application means an automated monitoring application employed by
Pegasus that generates test messages, causes such messages to be transmitted
throughout the technology infrastructure used by Pegasus to deliver the Services
and records the results of each transmission for later analysis.
(m) Multi-Property Availability Request means a single request message for rates
and availability relating to two or more lodging properties that is transmitted
through the UltraDirect Interface pursuant to this First Amended UltraDirect
Services Schedule.


(n) Net Reservations means the number of reservations transmitted through the
UltraDirect Interface during a particular time period, less the number of
cancellations of reservations transmitted through the UltraDirect Interface
during the same time period.


(o) Offensive Content means content that, is defamatory, obscene, pornographic,
gratuitously violent or otherwise offensive.


(p) Onward Distributor means a party other than Pegasus, Customer or an
Affiliate that operates an electronic system that displays and transmits
Reservations Data which includes providers of metasearch or rate auditing
functionality (also known as crawters) that have contractual relationships with
Customer.


(q) Pegasus Rate Cache means a Pegasus database that temporarily stores rate and
availability information previously processed by UltraSwitch on behalf of hotels
and made available for use by third party distributors.


(s) Rate Plan Information Request means a single request message for detailed
information regarding a specified rate and room type that is transmitted through
the UltraDirect Interface pursuant to this First Amended UltraDirect Services
Schedule.


(t) Reservations Data means reservation rate and availability information, and
information relating to the making, changing and canceling of reservations.


(u) Reservation Function means Pegasus-provided functionality that is accessed
by Customer through the UltraDirect Interface and that transmits Reservations
Data between reservation systems used by lodging establishments and other
systems.


(v) Scheduled Downtime means a period of time (i) during the Maintenance Window,
(ii) during which the Reservation Function is not Available, and (iii) with
respect to which Pegasus gives Customer notice in compliance with subparagraph
8(d) of this First Amended UltraDirect Services Schedule.


(w) CRS Scheduled Downtime means a period of time during which a particular CRS
is not
Available, and with respect to which such CRS has given Pegasus advance notice.


(x) Single Property Availability Request means a single request message for
rates and availability relating to one lodging property that is transmitted
through the UltraDirect Interface pursuant to this UltraDirect Services
Schedule.


(y) Total Reservations means the total number of reservation requests
transmitted through the
UltraDirect Interface pursuant to this Second Amended UltraDirect Services
Schedule.


(z) UltraDirect Interface means an interface between: (i) Customer's System and
(ii) the Hotel
Content Database and the Pegasus system(s) performing the Reservation Function.


(aa) UltraDirect Services means the services described in paragraph 2 of this
Second Amended UltraDirect Services Schedule.





2

--------------------------------------------------------------------------------




2.    UltraDirect Services. Pegasus agrees to:


(a) provide Customer with specifications for Customer's use in creating and
implementing the UltraDirect
Interface;


(b) grant Customer's System access to the Hotel Content Database and the
Reservation Function through the UltraDirect Interface created, implemented and
maintained by Customer in conformity with such specifications, for the purpose
of permitting accessors of Customer's System to view data residing in the Hotel
Content Database and to transmit and view Reservations Data;


(c) use commercially reasonable efforts to support Customer's implementation and
maintenance of the
UltraDirect Interface; and


(d) permit Customer to retain a copy of the information obtained from the Hotel
Content Database on Customer's System(s) provided Customer performs, on a daily
basis, an update to Customer's System(s) of any information in the Hotel Content
Database that has been modified since the last update was made available to
Customer by Pegasus.




3.     Customer's Duties.


(a) General. The parties agree that as of the Second Amended UltraDirect
Services Schedule Effective Date, the UltraDirect Interface has been created and
implemented between Pegasus and Customer. Customer shall:


(i)
diligently maintain the UltraDirect Interface in accordance with this Second
Amended UltraDirect Services Schedule;



(ii)
be solely responsible for the creation of all necessary URL links from
Customer's System to the Hotel Content Database and the Reservation Function;
and



(iii)
except as expressly permitted under this Agreement, not permit the Hotel Content
Database, the Reservation Function or the UltraDirect Interface to be copied,
downloaded, hyperlinked or in any manner used or redistributed in whole or in
part except as expressly permitted by this Agreement.



(b) Onward Distribution. Customer is generally prohibited from permitting any
third party, other than end-user consumers who access Customer's System(s),
access to or use of information contained in the Hotel Content Database, or use
of other data transmitted through the UltraDirect Interface. However, Customer
may permit Onward Distributors access to and use of information contained in the
Hotel Content Database, and use and access to other data transmitted through the
UltraDirect Interface, subject to Pegasus' right to prohibit such access and use
by any Onward Distributor, provided that:


(i) prior to permitting such access and use by an Onward Distributor, Customer
provides written notice to such Onward Distributor stating that (A) such data
and the systems transmitting the same are the sole and exclusive property of
Pegasus (which may be identified in Customer's written notice to Onward
Distributors generically as a "third party service provider" or similar
designation), its licensors and/or the lodging establishments whose information
appears in the Hotel Content Database; and (B) no right, title or interest of
any kind in such systems or data is granted by Pegasus to such Onward
Distributor by virtue of its access to and use of such data-;


(ii) any access to or use of the information contained in the Hotel Content
Database by any Onward Distributor (as permitted by Pegasus hereunder) shall not
be subject to any additional Hotel Content license fee charged by Customer.;


(iii) upon the request of Pegasus, Customer will provide Pegasus confirmation as
to whether a particular, named party is an Onward Distributor;



3

--------------------------------------------------------------------------------




(iv) Customer, upon 30 days prior written notice from Pegasus, terminates such
access and use by any Onward Distributor that (A) displays Offensive Content on
any electronic system maintained and hosted by or on behalf of such Onward
Distributor, (B) transmits Prohibited Requests or (C) violates the requirements
set forth in paragraph 4(e) below; and


(v)     in consideration of Pegasus' agreement to permit Onward Distributors
access to and use of data transmitted through the UltraDirect Interface,
Customer hereby agrees to indemnify, defend and hold harmless Pegasus, its
directors, officers, employees, agents, successors and assigns, from and against
any and all liability and every loss, cost, damage, claim, cause of action and
expense (including reasonable attorneys' fees) paid or incurred by any one or
more of them directly or indirectly arising from or attributable to such access
or use by any Onward Distributor or a user of any Onward Distributor.


(c)     Bursting; Look to Book Ratio.


(i) Methods to Reduce Ratio. Each party shall (i) confer with the other party in
good faith regarding recommended methods for reducing the Look to Book Ratio;
and (ii) use commercially reasonable efforts to implement those recommended
methods that Pegasus and Customer agree in good faith are practicable. Pegasus
shall continue to implement measures to improve system stability.


(ii) Excess Ratio. If the Look to Book Ratio exceeds (***):1 with respect to a
calendar month then Pegasus shall not be obligated to transmit Customer
Reservations Data during the calendar month immediately following such month to
any central reservation system to which the operator of such system has
requested that Customer Reservations Data not be transmitted, provided, however,
that Pegasus promptly notifies Customer of such request. For the avoidance of
doubt, Customer shall be entitled to pre-fetch up to 3 million shops per day,
during off-hours, which shall not be included or counted in any Look to Book
Ratio calculation.


(iii) Notwithstanding the foregoing, or anything to the contrary set forth in
this Agreement, in the event that (i) Customer's Look to Book Ratio exceeds
(***):1, and (ii) Pegasus reasonably concludes that Customer's Look to Book
Ratio poses an imminent material threat to the Reservation Function by
materially inhibiting, disrupting or otherwise causing performance degradation,
of the Reservation Function or otherwise causing a performance degradation to
any of Pegasus' facilities used to deliver the UltraDirect Services, Pegasus may
immediately suspend its performance of the UltraDirect Services, solely to the
extent necessary to reduce the imminent material threat and with such suspension
of the UltraDirect Services to cease once the imminent material threat has been
addressed.




4. Use of Content.


(a) Subject to the terms and conditions of this Agreement, Pegasus hereby grants
to Customer a non-exclusive, worldwide license during the term of this
UltraDirect Services Schedule to publicly display and transmit Hotel Content
Database content to an end user for the purpose of generating Reservations Data
to be transmitted through the Reservation Function.


(b) Subject to the terms and conditions of this Agreement, Pegasus hereby grants
to Customer a non-exclusive, worldwide license during the term of this
UltraDirect Services Schedule to distribute Hotel Content Database content to
(i) its Affiliates, (ii) Onward Distributors in accordance with Section 3(b),
and (iii) any other entity to which Pegasus consents in writing.


(c) Subject to the terms and conditions of this Agreement, Pegasus hereby grants
to Customer a non-exclusive, worldwide license during the term of this
UltraDirect Services Schedule to reproduce, edit, promote, and create derivative
works of the content from the Hotel Content Database provided such activity and
use is limited to Customer and Affiliates. Customer may combine such information
and data with Customer's own content.



4

--------------------------------------------------------------------------------




(d) Pegasus acknowledges and agrees that it will not obtain any right, title or
interest in the
Reservations Data.


(e) Pegasus shall provide Customer with the Hotel Content Database content
translated into language other than English where Pegasus has such translations
available.




5. Offensive Content. Pegasus may immediately terminate the prov1s1on of
UltraDirect Services to Customer for any period of time during which Customer's
System, or any electronic system maintained and hosted by or on behalf of an
Onward Distributor with access to and use of data transmitted through the
UltraDirect Interface, displays any Offensive Content. Notwithstanding the
foregoing, before Pegasus exercises its termination right set forth in the
preceding sentence, Pegasus shall first afford Customer the opportunity to
remove such Offensive Content within twenty-four (24) hours after receiving
written notice from Pegasus.


6. Data Transmission. The transmission of data between Customer's System and the
UltraDirect Interface shall occur by such means as are mutually agreed by
Customer and Pegasus.


7.     Hotel Content Database Download.    Pegasus agrees to allow Customer, and
Customer agrees to perform, a complete download to Customer's System of all
property-descriptive information in the Hotel Content Database, such download to
occur on a date mutually agreed by Customer and Pegasus, but not occur after the
h day of each month. Pegasus agrees to allow, and Customer agrees to perform, on
a daily basis thereafter one (1) download to Customer's System of any
property-descriptive information in the Hotel Content Database that has been
modified since the last download. Customer further agrees to make a good faith
effort to make modified property-descriptive information accessible to accessors
of Customer's System within two (2) business days of Customer's download of the
same. Customer shall not permit information downloaded pursuant to this
paragraph to be further downloaded to any third party system and shall not
distribute such information to any third party in any tangible medium. Upon the
earlier of the termination of this UltraDirect Services Schedule or such time as
Customer ceases to perform downloads as provided above, Customer shall promptly
delete from its systems all information downloaded pursuant to this paragraph
which is not publicly available elsewhere and shall promptly destroy or return
to Pegasus all physical copies of any such information. Upon Pegasus' request,
Customer shall certify to Pegasus any such deletion, destruction and return
within five business days of receipt of such request.


8.     Downtime.


(a) Downtime Service Level. Downtime during each calendar month as a percentage
of all time during such calendar month will not exceed three-tenths percent
(0.3%) ("Downtime Commitment"). Customer's sole and exclusive remedy if Downtime
exceeds the Downtime Commitment is set out in Section4 of the Pricing Schedule.


(b) Downtime Measurement. The amount of Downtime during any period will be
determined by reference to the results recorded by the Monitoring Application
and agreed upon by Pegasus and Customer (agreement not to be unreasonably
withheld by either party). Downtime end times will be demarked by written
(email) notification by Pegasus to Customer.


(c) Loss of Negotiated Rate Functionality: For purposes of this subparagraph
8(c), Loss of negotiated rate functionality ("LONRF) is the amount of time
during with the negotiated rate functionality is not available excluding any
Downtime exclusions as defined in subparagraph 8d below.


If a LONRF event occurs, Pegasus will, as Customer's sole and exclusive remedy
for such event, credit against the amounts due from Customer to Pegasus with
respect to the next calendar month a fee calculated in accordance with the
following formula:


[((#of minutes with loss of functionality) I(# of minutes in the month)) * (#of
UltraDirect Net
Reservations)] * [$(***)]


For example, if the LONRF event is for one full hour and Customer processes
150,000 UltraDirect Net Reservations in the month when the LONRF event occurred,
Pegasus would provide a credit to Customer of $(***).

5

--------------------------------------------------------------------------------






(((60) I (44640)) * (150,000)) * ($(***)) = $(***)




(d) Downtime Exclusions. Downtime shall not include any time during which the
Reservation
Function is not Available due to:
(i)
up to four (4) hours of Scheduled Downtime per calendar month

(ii)
acts or omissions of any party other than Pegasus or Pegasus' vendors and
agents;

(iii)
hardware, software, networks, equipment or interfaces other than those provided
or managed by Pegasus or Pegasus' vendors and agents;

(iv)
third-party service providers other than Pegasus' vendors and agents;

(v)
any other equipment, applications or components not directly managed or
controlled by Pegasus or Pegasus' vendors and agents; or

(vi)
one or more of the causes listed in Section 7.2 of the Master Services
Agreement.

(vii)
Pegasus will not pay for Downtime and loss of functionality at the same time -
either or depending on the root cause analysis of the outage or loss of
negotiated rate functionality as determined by both parties.



(e) Notice by Pegasus of Scheduled Downtime. Pegasus will give notice of
Scheduled Downtime to Customer by e-mail or such other means as mutually agreed
by Customer and Pegasus. In addition, Pegasus will give notice of CRS Scheduled
downtime to Customer by e-mail or such other means as mutually agreed by
Customer and Pegasus, to the extent Customer obtains written permission from
such CRS for Pegasus to provide such notice. Such notice will be given by
Pegasus to the individual designated by Customer for the receipt of such notices
and will be given no less than five (5) calendar days prior to the commencement
of the subject Scheduled Downtime provided Pegasus is informed prior to five (5)
calendar days. Any such notice given by Pegasus will include the date and time
of commencement of the subject Scheduled Downtime and an estimate of the
duration of the subject Scheduled Downtime.


(f) Notice by Customer of Scheduled Outage. The parties acknowledge and agree
that Pegasus could interpret the cessation of activity though the UltraDirect
Interface from Customer's System as an Issue requiring action by Pegasus
pursuant to paragraph 9 below. Consequently, Customer agrees to use commercially
reasonable efforts to provide Pegasus prior notice, by e-mail or such other
means as mutually agreed by Customer and Pegasus, of any plan by Customer to
make Customer's System unavailable to transmit Reservations Data to, or to
receive transmissions of Reservations Data from, the Reservation Function for
any period of time. Any such notice given by Customer will include the date and
time of commencement of the subject unavailability and an estimate of the
duration of the subject unavailability.


(g) Event of Default. Nothing contained in paragraph 8(a) above shall be
interpreted to limit the rights and remedies of Customer in the case of an Event
of Default; as such term is defined in Section 7.0 of Master Services Agreement.




9.     Use of Pegasus Rate Cache. Customer shall not be required to hit the
Pegasus Rate Cache for rate or availability information unless the parties so
agree in writing.




10.     Issue Resolution.


(a) Severity Level Description. The following table sets forth the criteria by
which Customer will determine the appropriate classification for each Issue
identified by or reported to Pegasus:

6

--------------------------------------------------------------------------------




Severity Level
Description
1
Emergency
Reservation Function not Available (other than during Scheduled Downtime); or
severe impact to Customer business operations; or potential for significant
Customer loss of revenue
2
High
Significant impact to Customer business operations; or significant impact to
Customer's use of the Reservation Function and absence of a work-around
3
Medium
Significant impact to Customer's use of the Reservation Function but a work-
around exists
4
Low
Any Issue that is not appropriately classified as Severity 1, 2 or 3





(b) Issue Resolution Procedures. The following table sets forth (i) the time
periods within which Pegasus will communicate with Customer (by telephone or
electronic means) with respect to each Issue reported to Pegasus; and (ii)
Pegasus' commitments to resolve. or mitigate the effects of, such Issue:


Severity Level
Communication
Resolution or Mitigation
1
Emergency
Pegasus will contact Customer within thirty (30) minutes of receiving the
initial report of the Issue, and will update Customer every thirty (30) minutes
thereafter until the Issue is resolved.
Pegasus commits to resolve the Issue or implement a work-around for the Issue
that effectively mitigates the effects of the Issue within two (2) hours of
Pegasus' receipt of the initial report of such Issue.


Within 48 hours of resolution, Pegasus will deliver to Customer a written
analysis detailing the causes of the Issue.
2
High
Pegasus will contact Customer within sixty (60) minutes of receiving the initial
report of the Issue, and will update Customer every sixty (60) minutes until the
Issue is resolved.
Pegasus commits to resolve the Issue or implement a work-around for the Issue
that effectively mitigates the effects of the Issue within six (6) hours of
Pegasus' receipt of the initial report of such Issue.


Within 48 hours of resolution, Pegasus will deliver to Customer a written
analysis detailing the causes of the Issue.
3
Medium
Pegasus will contact Customer: (i) on the same business day if the initial
report is received during normal business hours and Pegasus is able to respond
on the same business day or (ii) the next business day of receiving the initial
report of the Issue if Pegasus is unable to resolve on the same business day.
Pegasus will update Customer daily thereafter until the Issue is resolved.
Pegasus commits to resolve the Issue or implement a work-around for the Issue
that effectively mitigates the effects of the Issue within 48 hours of Pegasus'
receipt of the initial report of such Issue.
4
Low
Pegasus will contact Customer within three (3) business days of receiving the
initial report of the Issue.


Pegasus will resolve the Issue or implement a work-around for the Issue that
effectively mitigates the effects of the Issue within 48 hours of Pegasus'
receipt of the initial report of such issue.





(c) Conditions to Pegasus' Obligations. Pegasus' performance of the obligations
set forth in the preceding subparagraph 9(b) with respect to an Issue are
conditioned upon (i) Customer taking such reasonable actions within its control
as are required to resolve or mitigate the Issue, as applicable; (ii) with
respect to a Severity Level 1 Issue, Customer committing personnel and corporate
resources as reasonably necessary and without regard to normal business hours to
assist Pegasus so that Pegasus can promptly research and resolve the Issue; and
(iii) with respect to a Severity Level 2 or a Severity Level 3 Issue, Customer
committing personnel and corporate resources as reasonably necessary during
normal business

7

--------------------------------------------------------------------------------




hours to assist Pegasus so that Pegasus can promptly research and resolve or
mitigate the Issue, as applicable


11.    Time Period Targets.


(a) Implementation. Pegasus and Customer will each use commercially reasonable
efforts to implement the UltraDirect Services for any Affiliates of Customer
that wish to receive the Services hereunder within ninety (90) business days of
the Second Amended UltraDirect Services Schedule Effective Date, subject to the
provisions of the governing plan and schedule of implementation and to the
performance of all necessary actions by any third party.


(b)
Professional Services. Pegasus will use commercially reasonable efforts to
provide to Customer, within ten (10) business days of Customer's request for
services to be performed by Pegasus' Professional Services group, an estimated
schedule for, and the estimated total cost of, the requested services.





12. Term. This UltraDirect Services Schedule shall be effective as of the Second
Amended UltraDirect Services Schedule Effective Date and shall continue in
effect for an initial term of two (2) years from such date unless terminated
earlier as provided in the Agreement. The term of this Second Amended
UltraDirect Services Schedule shall thereafter automatically renew for
additional, successive 180 (180) day terms unless either party provides written
notice to the other party of its intent to terminate this Second Amended
UltraDirect Services Schedule at least ninety (90) days prior to the expiration
of the then-current term.


PEGASUS SOLUTIONS, INC.
 
ORBITZ WORLDWIDE, LLC
 
 
 
 
 
By:
/s/ Chris Wichers
 
By:
/s/ Peggy Bianco
Name:
Chris Wichers
 
Name:
Peggy Bianco
Title:
Chief Sales Officer
 
Title:
GVP, Global Hotel Services
Date:
July 26, 2012
 
Date:
30 July 2012
 
 
 
 
 








8